DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the replacement drawing (Fig. 1) submitted on 1/31/2022 was not labeled “Replacement Sheet”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 2-11 are rejected for being dependent on claim 1.

Claim 1 recites the limitation “determining, by a controller, whether ice is fully stored in the ice bin which is cooled by cold air received from a first storage compartment during the operating of the third cooling fan” which is indefinite for being unclear what is meant by “ice is fully stored in the ice bin” and if the step occurs while the third cooling fan is operating.  Based on the Applicant’s disclosure as best understood by the Examiner, the limitation will be interpreted as “determining, by a controller, while the ice bin is being cooled by cold air received from a first storage compartment during the operation of the third cooling fan, whether the ice bin is full of ice or not” for purposes of examination.



Claim 1 recites the limitation “controlling, by the controller, the valve to open a first refrigerant passage between the compressor and the first evaporator and maintaining the third cooling fan in an on stage when it is determined that the temperature of the first storage compartment is equal to or less than the first reference temperature of the first storage compartment” which is indefinite for being unclear what “it” is and if the claim is requiring the method only be capable of performing the function of determining that the temperature of the first storage compartment is equal to or less than the first reference temperature of the first storage compartment due to the word “when”.  Furthermore, it is unclear if the “on state” is different from the “operating the third cooling fan” of line 4, and if the opening of the valve and maintaining operation of the third fan both occur after determining that the temperature of the first storage comparmtn is equal to or less than the first reference temperature. Based on the Applicant’s disclosure as best understood by the Examiner, the limitation will be interpreted as “controlling, by the 

Claim 4 recites the limitation “the controller operates the third cooling fan for a predetermined time and stop the third cooling fan” which is indefinite for being unclear how the third cooling fan can be both operational and stopped.  Based on the Applicant’s disclosure as best understood by the Examiner, the limitation will be interpreted as “the controller operates the third cooling fan for a predetermined time and stops the third cooling fan after the predetermined time” for purposes of examination.

Claim 8 recites the limitation “when a third reference time greater than the first reference time has elapsed, or turns the third cooling fan off when a fourth reference time has elapsed” which is indefinite for being unclear what first reference time Applicant is referring back to, and whether or not there is a second reference time.  Based on the Applicant’s disclosure as best understood by the Examiner, the limitation will be interpreted as “when a second reference time greater than a first referencing time has elapsed, or turns the third cooling fan off when a third reference time has elapsed” for purposes of examination.
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  Claims 2-11 would be allowable for depending on claim 1 and overcoming any indefiniteness under 35 U.S.C. 112(b).
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record either alone or in combination does not teach the method for controlling a refrigerator according to claim 1, further comprising “controlling, by the controller, to both, open the valve of a first refrigerant passage between the compressor and the first evaporator, and maintain the operating of the third cooling fan, after determining that the temperature of the first storage compartment is equal to or less than the first reference temperature of the first storage compartment”.  
The closest prior art of record to teach controlling the third fan, Chung (US 2005/0076654), teaches against the allowable subject matter.  Chung discloses turning off the fan after determining that the temperature of the first storage compartment is equal to or less than the first reference temperature of the first storage compartment since the fan was turned off after determining that the ice bin was full (see Fig. 9) and in step S36, when it is determined that the temperature of a first compartment (freezing compartment) is less than a first reference temperature (“No” path) the fan is turned off (“Yes” path at step S38).


    PNG
    media_image1.png
    908
    777
    media_image1.png
    Greyscale

Figure 1: Fig. 9 of Chung.

Response to Arguments

Applicant’s arguments, see Remarks, filed 1/31/2022, with respect to Claims 1-11 being rejected under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claims 1-11 under 35 U.S.C. 103 has been withdrawn.  However, amended claim 1 is rejected under 35 U.S.C. 112(b) for indefiniteness as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFELD whose telephone number is (571)272-9674. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIK MENDOZA-WILKENFELD/Examiner, Art Unit 3763          

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763